Allowable Subject Matter

Applicant’s Amendment filed on 05/20/2022 have been fully considered. Claims 1-15 are allowed. 

Reasons for Allowance

Examiner has carefully reviewed the arguments presented in the submission dated 05/20/2022. Examiner is convinced that the prior art applied and/or of record, do not alone or in combination teach the claimed invention. The following is an examiner’s statement of reasons for allowance. 
Claim 1 recited: “analyzing, by the processor, the first attribute, the second attribute, and the third attribute of the second dimension to determine a 2second score of similarity and dissimilarity between each of the first attribute, the second attribute, and the third attribute of the second dimension based upon at least some of the plurality of parameters”
“generating, by the processor executing a recommendation algorithm, a complementary recommendation to link two of the first data element second data element, and third data element when the composite score of the particular data element pair is within numerical limits and based upon at least some of the plurality of parameters; and displaying the complementary recommendation on the user interface with code, that upon selection, permits exploration of the links between each of the first data element, the second data element, and the third data element on a dimensional basis to allow the user to understand the basis for the complementary”

All independent claims recite the above limitation. Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/     Examiner, Art Unit 2154    

/HOSAIN T ALAM/     Supervisory Patent Examiner, Art Unit 2154